UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4968



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MYRON TERESHCHUK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(CR-04-451-RWT)


Submitted:   February 28, 2006             Decided:   August 1, 2006


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Paula Xinis, Assistant Federal
Public Defender, Greenbelt, Maryland, for Appellant. Rod J.
Rosenstein, United States Attorney, James M. Trusty, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Myron Tereshchuk pled guilty to one count of possession

of a biological agent or toxin without registration and one count

of possession of an unregistered destructive device, in violation

of 18 U.S.C. § 175b(c)(1); 26 U.S.C. § 5861(d) (2000).          Tereshchuk

was sentenced to a forty-one month term of imprisonment, to be

served consecutively to an undischarged term. We find no error and

affirm Tereshchuk’s sentence.

          Tereshchuk contends that the district court erred in its

application of U.S. Sentencing Guidelines Manual § 5G1.3 (2004)

because the court failed to discuss its reasons for imposing a

consecutive sentence.        Though § 5G1.3(c) is termed a “policy

statement,” we enforce it as if it were a guideline.                  United

States v. Mosley, 200 F.3d 218, 222 n.5 (4th Cir. 1999).            We review

legal questions involving the application of a guideline de novo.

United States v. Blake, 81 F.3d 498, 503 (4th Cir. 1996).

          Section 5G1.3 provides that in “case[s] involving an

undischarged term of imprisonment, the sentence for the instant

offense may be imposed to run concurrently, partially concurrently,

or consecutively to the prior undischarged term of imprisonment to

achieve a reasonable punishment for the instant offense.”                 USSG

§ 5G1.3(c). In determining the manner in which the sentence should

be   imposed,   a    district   court   is   “constrained    only    by   its

consideration   of    the   factors   mentioned   in   the   commentary     to


                                   - 2 -
§ 5G1.3(c).”   Mosley, 200 F.3d at 223.      The district court stated

that it considered the conduct underlying the prior conviction as

well as the length of the prior sentence, date of its imposition,

and the court in which it was imposed.         Furthermore, the court

stated that it considered the relevant 18 U.S.C. § 3553(a) (2000)

factors.    Therefore, we conclude the district court properly

applied § 5G1.3(c).

           Accordingly,   we   affirm    Tereshchuk’s   sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -